PER CURIAM.
This proceeding is before the Court upon the petition of Edward J. Winter, Jr., for leave to resign permanently from The Florida Bar. The Florida Bar does not oppose the petition.
The respondent’s petition for leave to resign sets forth all past disciplinary judgments against him and contains a description of the charges made in proceedings now pending at various stages of the disciplinary process. Included is reference to Case No. 70,122, now pending on respondent’s petition for review of the referee’s report. In that case the referee recommended that respondent be found guilty of neglecting a client’s legal business and, in a separate count, of charging a fraudulent and excessive fee.
We find that the standards governing resignation while disciplinary proceedings are pending have been met in this case. Rule 3-7.11, Rules Regulating The Florida Bar. We therefore grant the petition of Edward J. Winter, Jr., for leave to resign permanently from The Florida Bar.
So that respondent can close his law office in an orderly fashion, taking steps to protect his clients, this resignation shall take effect thirty days from the date of this order.
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.